DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/20 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 10-11, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xu et al. (US 2003/0125225 A1) in view of Toshima et al. (US 8,465,596) corresponding to (US 20110214694 A1 ) or Verhaberbeke et al. (US 10,354,892) corresponding to (US 2014/0144462 A1).

Xu teaches [0019] A further method aspect of the invention relates to a method of integrated circuit (IC) manufacture on a semiconductor substrate, comprising cleaning the semiconductor substrate to remove organic and/or inorganic material present thereon, wherein such cleaning comprises contacting the semiconductor substrate with a supercritical fluid-based cleaning composition to permeate same into the material, and heating the semiconductor substrate to induce removal of the material therefrom by the action of the supercritical fluid-based cleaning composition.
It is noted that Xu is silent about a substrate holder.
Both Verhaberbeke (Fig. 5A) and Toshima (Fig. 3) disclose a wafer holder is holding the wafer in an SCF (Super-Critical Fluid) cleaning chamber.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of Xu by holding the wafer substrate in a wafer holder.
One of ordinary skill would have been motivated to modify the method of Xu by holding the wafer substrate in a wafer holder since the substrate of Xu cannot levitate in suspension, it 
Xu teaches [0002] Photolithography is used to structurally define the patterns of the layers and doping regions on semiconductor wafers. Photolithography techniques comprise the steps of coating, exposure, and development. Initially, a wafer is coated with a negative or positive photoresist substance and subsequently covered with a mask that defines specific areas to be either retained or removed in subsequent processes. Following the proper positioning of the mask, the photoresist layer (negative) is irradiated to harden the exposed photoresist material thereby making it resistant to removal and/or etching. The non-exposed photoresist material is then removed, or "developed," thereby leaving behind a pattern identical to the mask. Effective removal of the unwanted negative or positive photoresist is crucial because incomplete removal of the non-exposed photoresist residue affects subsequent processes and compromises the quality of the finished semiconductor device. 
Which reads on supplying, to a peeling target portion (photoresist) which is at least a portion of a coating film including a first coating film (layers and doping regions) and a second coating film (the photoresist), a chemical liquid for enhancing a peeling performance between the first coating film and the second coating film, the first coating film being formed on a surface of the substrate (layers and doping regions), and the second coating of photoresist film being formed on the first coating film (layers and doping regions)  and containing carbon with a different composition from that of the first coating film (layers and doping regions); 
Upon application of heat, rapid expansion of the SCF, e.g., CO.sub.2, occurs, causing disruption, degradation and decomposition of the unwanted material, e.g., photoresist, film. The SCF contacting and heating steps may be repetitively carried out as necessary to effect removal of any residual unwanted material on the semiconductor substrate. Alternatively, wet cleaning agents may be applied to the SCF-treated surface to complete the removal of residual material, or such wet cleaning treatment may be followed by renewed SCF treatment. It will be appreciated that such use of SCF may be combined with other unwanted material removal agents and approaches, as necessary or desirable in a given application to yield substantially complete removal of the unwanted material from the semiconductor substrate.
The above reads on fluctuating a temperature of the peeling target portion to which the chemical liquid has been supplied between a maximum temperature value (the heating temperature) and a minimum temperature value (the temperature of the SCF), and supplying a cleaning rinse liquid for removing the second coating film of the peeling target portion after the fluctuating is disclosed as wet cleaning agents may be applied to the SCF-treated surface to complete the removal of residual material.
Xu discloses [0037] Due to the progressively smaller dimensions of semiconductor patterns, the SCF-based cleaning formulations of the invention provide a distinct advantage in penetrating small geometry structures such as vias and trenches on the semiconductor wafer, particularly in instances in which the wettability of the semiconductor substrate is low. This same feature allows the removal of H.sub.2O from aqueous developed photoresists of <0.09 .mu.m characteristic dimension, without image collapse or degradation. 

[0002] Photolithography is used to structurally define the patterns of the layers and doping regions on semiconductor wafers. Photolithography techniques comprise the steps of coating, exposure, and development. Initially, a wafer is coated with a negative or positive photoresist substance and subsequently covered with a mask that defines specific areas to be either retained or removed in subsequent processes. Following the proper positioning of the mask, the photoresist layer (negative) is irradiated to harden the exposed photoresist material thereby making it resistant to removal and/or etching. The non-exposed photoresist material is then removed, or "developed," thereby leaving behind a pattern identical to the mask. Effective removal of the unwanted negative or positive photoresist is crucial because incomplete removal of the non-exposed photoresist residue affects subsequent processes and compromises the quality of the finished semiconductor device. 
[0003] At present, the favored technique to remove the developed photoresist is plasma ashing. Plasma ashing involves exposing the photoresist-covered wafer to oxygen plasma in order to oxidatively decompose the unexposed photoresist film from the substrate surface. However, plasma etching usually results in the formation of plasma-etching residue, and this residue must subsequently be removed by wet chemical treatment. During wet chemical treatment, the wafer typically is exposed to solutions containing cleaning solvents and corrosion-inhibiting amines. Notably, it is difficult to balance effective plasma-etching residue removal and corrosion inhibition because the residue and the wafer layers tend to be similar materials. As such, unwanted removal of desired layers or corrosion of metal layers often occurs. Additionally, the use of copious amounts of cleaning agents and solvents presents to penetrate into deep trenches and vias because of the high surface tension. As a result, incomplete cleaning will occur. SCF has near zero surface tension and thus enables the complete cleaning for small dimension vias and trenches.
As a result, the disclosure of Xu could also be interpreted as:
The first carbon containing film is the UV exposed photoresist.
The second carbon containing film is the non-exposed photoresist residue left over into deep trenches and vias sidewall of the UV exposed photoresist. The non-exposed photoresist residue will obviously have a different carbon content than the UV exposed photoresist due to the chemical change from the UV exposure and the developing chemistry. 
In such a case the removing of the second coating film of the peeling target portion (non-exposed photoresist residue left over into deep trenches and vias sidewall of the UV exposed photoresist) after the fluctuating while the first coating film (the UV exposed photoresist) remains on an entirety of the surface of the substrate along the peeling target portion. The peeling target portion being the non-exposed photoresist residue left over into deep trenches and vias sidewall of the UV exposed photoresist.

Claim Rejections - 35 USC § 103
Claim 5-9, 12-14, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xu et al. (US 2003/0125225 A1) in view of Toshima et al. (US 8,465,596) corresponding to (US 20110214694 A1 ) or Verhaberbeke et al. (US 10,354,892) corresponding , as applied to claims 1-4 above, and further in view of previously cited Liu et al. (CN 107285302) and/or Love, Jr. et al. (US 6,033,993 A).
It is noted that Xu is silent about liquid nitrogen for peeling the photoresist.
Liu teaches a method of secondary intercalation of graphite layers; and peeling of a carbon containing layer using liquid nitrogen cooling (abstract).
Love Jr. teaches “Other methods for removing the patterned photoresist layer include mechanical means such as scrubbing with a liquid or a gas jet-stream, cryogenic treatment with liquid nitrogen, argon, or supercritical fluids, or by peeling away the layer with an adhesive-coated paper attached to the top of the photoresist layer” (Col. 1, line 46).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of Xu by using liquid nitrogen instead of CO.sub.2 because Liu teaches cooling by liquid nitrogen to peel off a carbon containing layer, and Love Jr. suggests liquid nitrogen and supercritical fluids are equivalent methods for removing patterned photoresist layers.
One of ordinary skill in the art would have been motivated to use liquid nitrogen cooling instead of CO.sub.2 because the modified method uses a simpler device, less resource consumption, and yields high quality as suggested by Liu. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art.
Regarding claim 6, Liu discloses “ Preferably, the heating temperature in step B) is 180-350°C; the heating time is 12-48 hours” (summary of the invention), the temperature range of 
The method of xu is applicable to peripheral edge as well as center.
Regarding claim 19, It is noted that xu is silent about a computer-readable storage medium, however, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to automate the process of xu by using computer control because all processing equipment requires computer control and a computer-readable storage medium for storing the controlling process steps, as opposed to manual control, in order to insure process reliability and repeatability.

Response to Arguments
Applicant's arguments filed 10/30/20 have been fully considered but they are not persuasive because, as cited above, the disclosure of Xu could also be interpreted as:
The first carbon containing coating film is the UV exposed photoresist formed directly on the substrate surface.
The second carbon containing coating film is the non-exposed photoresist residue left over into deep trenches and vias on the sidewalls of the UV exposed photoresist first coating film. The non-exposed photoresist residue will obviously have a different carbon content than the UV exposed photoresist due to the chemical change from the UV exposure and the developing chemistry. 
In such a case the removing of the second coating film of the peeling target portion (non-exposed photoresist residue left over into deep trenches and vias sidewall of the UV 

The fact that applicant’s claim do not require any specifics about the first and second carbon containing coating films, other than their carbon content, leaves  the possibility for broad interpretations of the claims including the one cited above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/M.D/Examiner, Art Unit 1713                                                                                                                                                                                                        

/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713